Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-17-00358-CR

                                    Cristian YEPEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014CRN001641-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 3, 2019.


                                             _____________________________
                                             Beth Watkins, Justice